Case 5:19-cv-01546-JGB-SHK Document 150 Filed 05/15/20 Page 1 of 11 Page ID #:2881




                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

    Case No.        EDCV 19-1546 JGB (SHKx)                            Date May 15, 2020
    Title Faour Abdallah Fraihat, et al. v. U.S. Immigration and Customs Enforcement, et al.


    Present: The Honorable          JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                   MAYNOR GALVEZ                                        Not Reported
                     Deputy Clerk                                      Court Reporter


       Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                     None Present                                       None Present

    Proceedings:       Order (1) GRANTING Plaintiffs’ Ex Parte Application (Dkt. No. 136);
                       and (2) DENYING Defendants’ Ex Parte Applications to Strike (Dkt.
                       Nos. 141, 148) (IN CHAMBERS)


           Before the Court are: (1) Plaintiffs’ ex parte application for issuance of notice to class
   members of the preliminary injunction order and to obtain information and documents from
   Defendants necessary to monitor compliance with that order, (“Application,” Dkt. No. 136); and
   (2) Defendants’ ex parte applications to strike (“Defendants’ Ex Parte Applications,” Dkt. Nos
   141, 148). The Court held a telephonic hearing on the Application on Tuesday May 5, 2020.
   After considering the papers filed in support of and in opposition to the matters, and the oral
   argument of the parties, the Court GRANTS the Application, as set forth below, and DENIES
   the Defendants’ Ex Parte Applications.

                                               I. BACKGROUND

          On August 19, 2019, Faour Abdallah Fraihat, Marco Montoya Amaya, Raul Alcocer
   Chavez, Jose Segovia Benitez, Hamida Ali, Melvin Murillo Hernandez, Jimmy Sudney, José
   Baca Hernández, Edilberto García Guerrero, Martín Muñoz, Luis Manuel Rodriguez Delgadillo,
   Ruben Darío Mencías Soto, Alex Hernandez, Aristoteles Sanchez Martinez, Sergio Salazar
   Artaga, (“Individual Plaintiffs”), Inland Coalition for Immigrant Justice (“ICIJ”), and Al Otro
   Lado (“Organizational Plaintiffs) (collectively, “Plaintiffs”) filed a putative class action
   complaint for declaratory and injunctive relief. (“Complaint,” Dkt. No. 1 ¶¶ 21-126.) They
   named as Defendants U.S. Immigration and Customs Enforcement (“ICE”), U.S. Department

    Page 1 of 11                       CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk iv
Case 5:19-cv-01546-JGB-SHK Document 150 Filed 05/15/20 Page 2 of 11 Page ID #:2882



   of Homeland Security (“DHS”), DHS Acting Secretary Kevin McAleenan, ICE Acting Director
   Matthew T. Albence, ICE Deputy Director Derek N. Brenner, ICE Enforcement and Removal
   Operations (“ERO”) Acting Executive Associate Director Timothy S. Robbins, ERO Assistant
   Director of Custody Management Tae Johnson, ICE Health Service Corps (“IHSC”) Assistant
   Director Stewart D. Smith, ERO Operations Support Assistant Director Jacki Becker Klopp, and
   DHS Senior Official Performing Duties of the Deputy Secretary David P. Pekoske (collectively
   “Defendants”). (Id. ¶¶ 127-36.)

           On April 15, 2020, the Court denied Defendants’ motion to sever and dismiss. (“MTD
   Order,” Dkt. No. 126.) On April 20, 2020, the Court granted Plaintiffs’ emergency motion for
   provisional class certification and motion for preliminary injunction. (“PI Order,” Dkt. No. 132
   (providing further background on Plaintiffs, Defendants, and the history of this action); “Class
   Certification Order,” Dkt. No. 133). The Court certified the following two subclasses under Fed.
   R. Civ. P. 23(b)(2):

           1. Subclass One: All people who are detained in ICE custody who have one or
           more of the Risk Factors placing them at heightened risk of severe illness and
           death upon contracting the COVID-19 virus. The Risk Factors are defined as
           being over the age of 55; being pregnant; or having chronic health conditions,
           including: cardiovascular disease (congestive heart failure, history of myocardial
           infarction, history of cardiac surgery); high blood pressure; chronic respiratory
           disease (asthma, chronic obstructive pulmonary disease including chronic
           bronchitis or emphysema, or other pulmonary diseases); diabetes; cancer; liver
           disease; kidney disease; autoimmune diseases (psoriasis, rheumatoid arthritis,
           systemic lupus erythematosus); severe psychiatric illness; history of
           transplantation; and HIV/AIDS.

           2. Subclass Two: All people who are detained in ICE custody whose disabilities
           place them at heightened risk of severe illness and death upon contacting the
           COVID-19 virus. Covered disabilities include: cardiovascular disease (congestive
           heart failure, history of myocardial infarction, history of cardiac surgery); high
           blood pressure; chronic respiratory disease (asthma, chronic obstructive
           pulmonary disease including chronic bronchitis or emphysema, or other
           pulmonary diseases); diabetes; cancer; liver disease; kidney disease; autoimmune
           diseases (psoriasis, rheumatoid arthritis, systemic lupus erythematosus); severe
           psychiatric illness; history of transplantation; and HIV/AIDS.

   (collectively, “Subclasses”) (Class Certification Order.) The Court also issued a preliminary
   injunction (“Preliminary Injunction”), ordering as follows:

                  Defendants shall provide ICE Field Office Directors with the Risk Factors identified
                   in the Subclass definition;




    Page 2 of 11                         CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk iv
Case 5:19-cv-01546-JGB-SHK Document 150 Filed 05/15/20 Page 3 of 11 Page ID #:2883



                  Defendants shall identify and track all ICE detainees with Risk Factors. Most should
                   be identified within ten days of this Order or within five days of their detention,
                   whichever is later;

                  Defendants shall make timely custody determinations for detainees with Risk Factors,
                   per the latest Docket Review Guidance. In making their determinations, Defendants
                   should consider the willingness of detainees with Risk Factors to be released, and
                   offer information on post-release planning, which Plaintiffs may assist in providing;

                  Defendants shall provide necessary training to any staff tasked with identifying
                   detainees with Risk Factors, or delegate that task to trained medical personnel;

                  The above relief shall extend to detainees with Risk Factors regardless of whether
                   they have submitted requests for bond or parole, have petitioned for habeas relief,
                   have requested other relief, or have had such requests denied;

                  Defendants shall promptly issue a performance standard or a supplement to their
                   Pandemic Response Requirements (“Performance Standard”) defining the minimum
                   acceptable detention conditions for detainees with the Risk Factors, regardless of the
                   statutory authority for their detention, to reduce their risk of COVID-19 infection
                   pending individualized determinations or the end of the pandemic;

                  Defendants shall monitor and enforce facility-wide compliance with the Pandemic
                   Response Requirements and the Performance Standard.

   (PI Order at 38-39.)

           Plaintiffs filed the Application on April 24, 2020, four days after the PI and Class
   Certification Orders. (App.) In support of the Application, Plaintiffs attach a proposed notice to
   the Subclasses (“Proposed Notice,” App., Ex. A.), a list of categories of information and
   documents they seek from Defendants, (“Document Request,” App., Ex. B), and the declaration
   of Timothy Fox, (“Fox Declaration,” Dkt. No. 136-1 (attaching email correspondence as
   exhibits).).

           Defendants opposed the Application on April 28, 2020. (“Opposition,” Dkt. No. 139).
   Defendants did not attach any exhibits or declarations. Plaintiffs replied on April 29, 2020,
   (“Reply,” Dkt. No. 140), and included in support of the Reply a declaration and exhibits.
   (“Fleischman Declaration,” Dkt. No. 140-1 (attaching Exhibits A through C).) On April 30,
   2020 Defendants filed an ex parte application to strike Plaintiffs’ new evidence submitted in their
   Reply, (Dkt. No. 141). The Court DENIES this Ex Parte Application.

           A few hours before the May 5, 2020 hearing, Defendants submitted a supplemental
   declaration. (“Hott Declaration,” Dkt. No. 144.) At the hearing, the Court granted Plaintiffs
   leave to respond to the Hott Declaration and ordered the parties to meet and confer and to

    Page 3 of 11                          CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk iv
Case 5:19-cv-01546-JGB-SHK Document 150 Filed 05/15/20 Page 4 of 11 Page ID #:2884



   submit a joint filing as to any unresolved issues. (Dkt. No. 145.) On May 8, 2020, Plaintiffs filed
   a response, (“Plaintiffs’ Response,” Dkt. No. 146), and included several declarations in support
   of the Response, (“Fleischman Declaration II,” Dkt. No. 146-1; “Alderman Declaration,” Dkt.
   No. 146-2; “Venters Declaration,” Dkt. No. 146-3). The parties filed their joint statement the
   same day. (“Joint Statement,” Dkt. No. 147 (attaching “Hott Declaration II” as Exhibit 1).)
   Two days later, Defendants filed an ex parte application to strike Plaintiffs’ declarations attached
   in support of their Response to the first Hott Declaration. (Dkt. No. 148.) The next day,
   Plaintiffs opposed Defendants’ second ex parte application. (Dkt. No. 149.) The Court also
   DENIES Defendants’ second Ex Parte Application.

           The Court ADMONISHES all Counsel to refrain from submitting ex parte applications
   and from submitting unsolicited or tardy supplemental declarations without adequate notice to
   opposing counsel. For example, Defendants have twice ambushed Plaintiffs—and the Court—
   just hours before a hearing with new policy documents or declarations. In the future, Counsel is
   ORDERED to submit any supplements at least 24 hours before a scheduled hearing, and to
   provide opposing counsel with another 24 hours’ oral and electronic notice of the supplement.
   The Court emphasizes that any document or argument not filed pursuant to Court order or
   regular notice procedures, for example a supplement or ex parte application, must include the
   L.R. 7-19.1 declaration under oath and be supported by good cause. Failure to comply with these
   requirements will result in sanctions.

                                         II. LEGAL STANDARD

            A Rule 23(b)(2) class is considered “mandatory,” as “[t]he Rule provides no
   opportunity for . . . (b)(2) class members to opt out, and does not even oblige the District Court
   to afford them notice of the action.” Wal–Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2558
   (2011). Nevertheless, notice may be appropriate depending on the circumstances. See Fed. R.
   Civ. P. 23(c)(2)(A) (“For any class certified under Rule [23(b)(2)], the court may direct
   appropriate notice to the class.”); Lilly v. Jamba Juice Co., 2015 WL 1248027, at *8 (N.D. Cal.
   Mar. 18, 2015) (“Courts typically require less notice in Rule 23(b)(2) actions, as their outcomes
   do not truly bind class members”).

            Courts have inherent authority to monitor and enforce their prior orders. See Shillitani
   v. United States, 384 U.S. 364, 370 (1966). That authority extends to allowing post judgment
   discovery to aid the court in determining whether a party has complied with the order. See
   Richmark Corp. v. Timber Falling Consultants, Inc., 937 F.2d 1444, 1449 (9th Cir. 1991). A
   district court “should give careful attention to a request for discovery to establish noncompliance
   with one of its judgments.” California Dep’t of Soc. Servs. v. Leavitt, 523 F.3d 1025, 1033 (9th
   Cir. 2008); Hallett v. Morgan, 296 F.3d 732, 740 (9th Cir. 2002) (concluding failure to allow
   discovery regarding noncompliance was not an abuse of discretion, after a two-week evidentiary
   hearing on compliance, because the material subject to the request was minimally relevant).

   //
   //

    Page 4 of 11                      CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk iv
Case 5:19-cv-01546-JGB-SHK Document 150 Filed 05/15/20 Page 5 of 11 Page ID #:2885



                                             III. DISCUSSION

           Plaintiffs request issuance of the Class Notice to the class members informing them of the
   PI Order requirements, and they seek information and documents from Defendants necessary to
   monitor compliance with the PI Order. (App. at 2-3; Class Notice; Document Request.) In light
   of the exigent circumstances of the COVID-19 pandemic and the interest of class members in
   being informed of the action, the Court GRANTS the Application.

   A. Class Notice

           While rigorous class notice is certainly not required for the Rule 23(b)(2) subclasses, it is
   equally clear that the Court has broad discretion to order an “appropriate” level of notice for
   members of the Subclasses. Fed. R. Civ. P. 23(c)(2)(A). Although “notice seems to be favored”
   under Rule 23(c)(2)(A), a court should “decide against requiring notice if the court determines
   that the benefits of notice are outweighed by the risk that notice costs may deter the pursuit of
   class relief.” 5 Moore’s Federal Practice - Civil § 23.100 (2020). Here, the costs of notice will
   not deter the pursuit of class relief, and the burdens and costs involved are negligible. The
   Subclass Members are a captive population with whom Defendants may readily communicate,
   for example by posting notice in designated common areas of detention facilities. Oppenheimer
   Fund, Inc. v. Sanders, 437 U.S. 340, 358–359 (1978) (holding cost of notice may incur to
   defendant, if it is insubstantial); Barahona-Gomez v. Reno, 167 F.3d 1228, 1236–1237 (9th Cir.
   1999) (holding the district court did not err in ordering the defendant INS to provide notice to
   class, because INS was uniquely positioned to ascertain class membership and could easily attach
   notice to other distributions). As a result, the Court finds it is appropriate to require Defendants
   to provide Subclass Members with notice of the action, as detailed in the Conclusion below.

   B. Document Request

           Limited but regular document production is needed in this case to ensure that Defendants
   comply with the requirements of the Preliminary Injunction. When the Court issued the
   Preliminary Injunction on April 20, 2020, ICE reported 124 confirmed detainees cases of
   COVID-19 across twenty-five facilities. (PI Order at 6.) Today, ICE reports 986 detainee cases
   across more than forty facilities.1 In its PI Order, the Court detailed Defendants’ lethargic
   response to the COVID-19 pandemic. In light of the exploding number of detainees testing
   positive, the Court is concerned that Defendants continue to slow walk their systemwide
   pandemic response. The documents requested by Plaintiffs are necessary to ascertain
   Defendants’ level of compliance.

           The Court is underwhelmed with the amount of information regarding compliance—
   which is to say, virtually no information beyond conclusory assurances—provided by Defendants
   in the Opposition. Opp’n at 2 (“ICE is implementing procedures pursuant to the PI Order that

           1
           ICE Guidance on COVID-19, U.S. Immigration and Customs Enforcement,
   https://www.ice.gov/coronavirus

    Page 5 of 11                      CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk iv
Case 5:19-cv-01546-JGB-SHK Document 150 Filed 05/15/20 Page 6 of 11 Page ID #:2886



   benefit all class members.”) Defendants’ cavalier approach to the Preliminary Injunction is
   disturbing. So is their argument the Court did not order “immediate” action or compliance, so
   no proof of compliance is or can be required at this time. (Opp’n at 3.) Defendants’ stance on
   compliance ignores the acute threat posed by COVID-19 to the Subclasses and that their
   response to date has been lackadaisical and likely objectively deliberately indifferent. (PI Order at
   31-32.) The Court imposed a strict timeline of ten days for ICE to identify and begin tracking
   nearly all Subclass Members, required “timely” custody determinations, and commanded
   “prompt” issuance of a Performance Standard or Pandemic Response Requirements (“PRR”)
   supplement. Certain aspects of the Preliminary Injunction specified no timeline and so were
   intended to have immediate or near-immediate effect, for example, that Defendants expand the
   categories of individuals eligible for custody determinations under the Docket Review Guidance.
   (Id. at 38-39.)

            Even after Defendants’ supplemental filings, the Court has little difficulty finding
   Defendants are not complying with multiple aspects of the Preliminary Injunction. For example,
   Defendants have completely ignored the Court’s order to develop a Performance Standard or
   supplement to the PRR with more detailed minimum requirements for the detention of
   individuals with Risk Factors.2 (See Joint Response at 21-22.) Similarly, Defendants state that
   the Court “did not order Defendants to track anything” concerning monitoring and enforcement
   of detention standards or the PRR. (Id. at 23.) That is not correct. The Preliminary Injunction
   orders Defendants to “monitor and enforce facility-wide compliance with the [PRR].” (PI Order
   at 38-39.) Defendants’ nonsensical position appears to be that they can monitor and enforce the
   PRR by utilizing pre-pandemic annual compliance mechanisms not updated to reflect the PRR,
   (Hott Decl. II), or that they can monitor and enforce the PRR without also “tracking” their
   efforts to do the same. These responses provide ample basis for the Court to require proof of
   compliance beyond the conclusory Hott Declarations.


           2
              The PRR leave excessive wiggle room for facilities when it comes to Subclass Members.
   Although the PRR purport to mandate the CDC “Interim Guidance,” it is not clear what
   facilities are to understand by this now mandatory “guidance,” which itself provides only vague
   protections to Subclass Members. Three examples come to mind. First, the CDC Interim
   Guidance provides only that higher risk individuals “ideally . . . should not” be cohorted with
   other infected individuals and that if this is “unavoidable, then all possible accommodations,”
   should be provided. (See PI Order at 7.) A facility might read this and conclude that Subclass
   members who are not sick can be cohorted in an infected unit, with unspecified accommodations.
   Second, the Interim Guidance suggests changing the work duties of detention facility staff with
   Risk Factors, but does not suggest the same for at risk detainees who work within the facility.
   Finally, the Interim Guidance takes as a given but does not appear to explicitly require immediate
   identification and protection of detainees with Risk Factors. Risk Factor screening is only
   mentioned after a detainee has become symptomatic. (Interim Guidance at 23.) To restate what
   should by now be obvious, these gaps are very likely to result in unconstitutional conditions of
   confinement for Subclass Members who remain detained. For this reason, the Court ordered
   Defendants to provide a more concrete standard to protect Subclass Members.

    Page 6 of 11                      CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk iv
Case 5:19-cv-01546-JGB-SHK Document 150 Filed 05/15/20 Page 7 of 11 Page ID #:2887



          Defendants repeatedly argue that Plaintiffs fail to establish discovery concerning
   compliance is warranted, because they fail to raise a “significant question” regarding compliance.
   (Opp’n at 3 (citing Leavitt, 523 F.3d at 1034).) Yet, as the Court has observed, Defendants’ own
   statements raise significant questions. Moreover, as Leavitt makes clear, the standard for
   allowing discovery is permissive:

           When considering whether to permit discovery prior to resolution of [a motion to
           enforce a judgment], the kind and amount of evidence of noncompliance required
           to justify discovery is, necessarily, considerably less than that needed to show
           actual noncompliance.

   Leavitt, 523 F.3d 1025, 1034 (9th Cir. 2008). Plaintiffs’ declarations satisfy this standard. (See
   Fleischman Decl., Fleischman Decl. II.)

           The Court also rejects Defendants’ contention that there is not “good cause” to allow
   discovery prior to the Rule 26(f) conference. (Opp’n at 4 (citing Am. LegalNet, Inc. v. Davis,
   673 F. Supp. 2d 1063, 1067 (C.D. Cal. 2009).) Although a preliminary injunction has been
   issued, the Court noted it will endure as long as COVID-19 poses a substantial threat of harm to
   the Subclasses and that the parties could apply to modify the order. (PI Order at 39.) The need
   for rapid information exchange is illustrated by Defendants’ slow response to date and the
   vicissitudes of the pandemic. Finally, the request is not unreasonably far in advance of the Rule
   26(f) conference, as the Court recently ruled on Defendants’ motion to dismiss and ordinary
   discovery may begin shortly.

           Defendants did not initially object to the scope of the information requested or quarrel
   with the content of the Document Request, which includes a list of eight categories of
   information and a production schedule. (App. at 3; Document Request.) The Court has
   reviewed the Joint Statement and Defendants’ objections to each category of information. The
   Court finds the document production ordered below is proportional to the needs of this case and
   will not impose any undue burden on Defendants.

   //
   //
   //
   //
   //
   //
   //
   //
   //
   //
   //
   //
   //

    Page 7 of 11                      CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk iv
Case 5:19-cv-01546-JGB-SHK Document 150 Filed 05/15/20 Page 8 of 11 Page ID #:2888



                                              IV. CONCLUSION

          The Court DENIES Defendants’ ex parte applications to strike. (Dkt. Nos. 141, 148).
   The Court GRANTS Plaintiffs’ application for class notice and to obtain information to monitor
   compliance.

           The Court ORDERS Defendants to provide Subclass Members with Notice as follows:

                   1. Regarding the form and method of Notice:

                         o Defendants shall translate the Notice into Spanish, and Plaintiffs will
                           provide translations in eight languages, which Defendants may verify and
                           which Defendants shall post within four days of receipt;

                         o Defendants shall post the Notice in common areas of each dormitory and
                           in law libraries for the duration of the Preliminary Injunction. Copies of
                           the Preliminary Injunction and Class Certification Orders shall be available
                           in law libraries;

                         o Defendants shall provide written notice in the appropriate language to
                           detainees who are unable to access common areas for at least four hours a
                           day, whether due to segregation, quarantine, or medical isolation. Such
                           notice shall also be provided to the newly detained, and shall be refreshed
                           in the event of transfer. Defendants shall accommodate individuals who
                           are blind and low vision, or who otherwise have difficulty reading the
                           notice;

                         o Defendants shall add two phone numbers provided by Plaintiffs to a pro
                           bono platform at all detention facilities which will permit free, confidential
                           access, with passive acceptance only. For individuals who are hard of
                           hearing or who are deaf, Defendants shall provide Video Relay Service
                           and/or Teletypewriters.

                   2. Regarding content:

                         o The Notice is approved as written, but shall be modified to include
                           information regarding the free call platform and shall advise detainees3 of
                           how to inform ICE, facility medical staff, and/or Class Counsel that they
                           have risk factors, which are not always reflected in ICE’s medical records.


           3
             The parties agree that Class Counsel may provide the names of individuals to ICE, to
   the extent they learn of detained individuals with risk factors who have not yet been identified by
   the facilities or by ICE.

    Page 8 of 11                           CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk iv
Case 5:19-cv-01546-JGB-SHK Document 150 Filed 05/15/20 Page 9 of 11 Page ID #:2889



   The Court ORDERS Defendants to provide the following records to Plaintiffs’ Counsel:

                   1. A spreadsheet listing all ICE facilities, the number of individuals held at each
                      facility, the number of beds available to ICE at that facility, and the field office
                      responsible for that facility;

                   2. Documents showing whether and when Defendants informed all field office
                      directors (“FODs”) of all of the steps required by the Preliminary Injunction
                      order, and the substance and date of those communications.

                          o This includes documents advising FODs what the Risk Factors are, any
                            guidance as to these or other factors weighed in custody determinations,
                            the procedures for custody determinations, the titles or positions of
                            individuals who make the determinations, and any future updates or
                            supplements regarding custody determinations or compliance with the
                            Preliminary Injunction;

                   3. On a biweekly basis, the following information about “current detainees”—those
                      in custody for at least five days as of April 30, 2020—determined to have a Risk
                      Factor:

                          o A spreadsheet with the following fields: name, alien number, detention
                            facility, custody status (detained/released in the United States), alleged
                            basis for detention, and the Risk Factor identified,4 for each Subclass
                            Member;

                          o If the individual has been hospitalized or deported, this information should
                            also be reflected in the spreadsheet;




           4
            The Court finds it would not be burdensome to include these last two fields.
   Defendants argue that they cannot provide a field with the name or type of Risk Factor for each
   Subclass Member identified because “this would require manual review of the medical records
   for thousands of detainees.” (Joint Response at 14.) But that is exactly the review process they
   already purport to be conducting to comply with this Court’s Preliminary Injunction and
   pursuant to their own Docket Review Guidance. If compiling information for the Risk Factor
   field would delay the production of the first spreadsheet, Defendants may wait until the second
   biweekly production to include that field in the spreadsheets. Defendants provide no reason they
   cannot readily compile the alleged statutory basis for each Subclass Member’s detention. (Id.)
   Accordingly, the alleged basis for detention field shall be included in all spreadsheets. The field
   must reveal whether Defendants allege the Subclass Member is detained pursuant to 8 U.S.C. §
   1226(c).

    Page 9 of 11                           CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk iv
Case 5:19-cv-01546-JGB-SHK Document 150 Filed 05/15/20 Page 10 of 11 Page ID
                                 #:2890


              4. The same information on a biweekly basis as in item three (3), but for “future
                 detainees”—those who have been in ICE custody for less than five days as of
                 April 30, 2020, or who were not in custody as of that date;

              5. A document disclosing which Subclass Members have been released in the United
                 States pursuant to custody determinations for each two-week period, and the
                 conditions of their release;

              6. A list of the titles and level of medical training of personnel making risk factor
                 determinations for each facility;

              7. Records showing the extent of compliance with the order to issue a new
                 Performance Standard or supplement for individuals with Risk Factors;

              8. Records regarding monitoring and enforcement of facility-wide compliance with
                 the PRR and subsequent Performance Standard, including:

                      o Positions and titles of individuals, including contractors, tasked with
                        monitoring and ensuring compliance with the PRR;

                      o Documents illustrating whether, since March 11, 2020, any facility has
                        been or will be subject to noticed or un-noticed in-person inspections,5
                        what forms or documents have been or will be used in connection with
                        this, and the consequences if a facility is determined not to be in
                        compliance with the PRR and the Performance Standard;

                      o On a biweekly basis, updates to the above documents, as well as reports
                        generated from inspections;

              9. Miscellaneous records referenced in the Joint Statement:

                      o The ICE-generated list of individuals 55 years and older6;

                      o A document clarifying how many of the 4,409 noncitizens with risk
                        factors, (see Hott Declaration), were identified after the Court’s April 20,
                        2020 Preliminary Injunction;




        5
            (See Hott Decl. II ¶ 10.)
        6
         (Joint Statement at 13 (“Defendants have stated that they have prepared a report
identifying all detained individuals who are 55 years old or older.”).)


 Page 10 of 11                          CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk iv
Case 5:19-cv-01546-JGB-SHK Document 150 Filed 05/15/20 Page 11 of 11 Page ID
                                 #:2891


                  o The messages referenced in paragraph 13 of the Hott Declaration7;

       The Court DIRECTS the parties to meet and confer and to provide a protective order for
the Court’s approval by May 25, 2020. The Court ORDERS Defendants to provide the
referenced non-electronic8 records to Plaintiffs’ Counsel immediately. Other records shall be
produced one week after entry of the protective order, and every two weeks after that, until the
Court directs otherwise.


IT IS SO ORDERED.




        7
          (Joint Statement at 9 (“ICE will produce the broadcast message that ICE ERO sent to
all FODs and Deputy Field Office Directors (“DFOD”) on April 26, 2020, entitled, Detained
Docket Review Pursuant to the Nationwide Preliminary Injunction in Fraihat v. ICE, --- F. Supp.
3d ---, 2020 WL 1932570 (Apr. 20, 2020), directing them to identify and track subclass members
by April 29, 2020.”).)
        8
         (Joint Statement at 23 (mentioning “communications concerning the PI Order sent on
April 26 and 28”).)

 Page 11 of 11                    CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk iv
